IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 98-10889
                        USDC No. 3-97-CV-2987-T


OTIS PRICE,

                                              Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                              Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      --------------------

                            October 6, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Otis Price (#770358), a state prisoner, has applied for a

certificate of appealability for an appeal from the dismissal of

his application for a writ of habeas corpus.       Before Price may

proceed with his appeal, he must obtain a COA from a judge of

this court.    28 U.S.C. § 2253(c)(1)(A).     COA will be granted only

if Price makes a substantial showing of the denial of a

constitutional right.    28 U.S.C. § 2253(c)(2).     If, however, the

issue is not of constitutional dimension, the standard for




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 98-10889
                                 -2-

granting a COA is whether there is a credible showing of error.

Whitehead v. Johnson, 157 F.3d 384, 387 (5th Cir. 1998).

     Price has moved for leave to file an amended COA application

to correct typographical and case citation errors.    The motion is

DENIED AS UNNECESSARY.

     Price contends that he received ineffective assistance of

trial counsel and that his guilty pleas were involuntarily

entered because his attorney also represented two codefendants

who were going to testify on behalf of the prosecution.      The

state court and the district court failed to address the

conflict-of-interest question.    The record does not disclose

whether counsel also represented Price’s codefendants and whether

their willingness to testify for the state affected Price’s

decision to plead guilty.    Although those facts were not

developed in the state-court proceedings, see 28 U.S.C.

§ 2254(e)(2), the failure to do so did not result from Price’s

decision or omission.    See McDonald v. Johnson, 139 F.3d 1056,

1059 (5th Cir. 1998).    Price had raised the issue in his state

postconviction motion.    COA is GRANTED as to questions whether

Price received ineffective assistance of counsel because of a

professional conflict of interest, see Cuyler v. Sullivan, 446
U.S. 335 (1980), and whether the alleged conflict affected the

voluntariness of his guilty pleas.    Because the district court

did not address the issue, which was raised in Price’s habeas

petition, Price has made a credible showing of error in the

court’s omission.   The district court’s judgment is VACATED IN

PART and the cause is REMANDED for further proceedings.      We
                          No. 98-10889
                               -3-

intimate no opinion on the merits of these claims.   See

Whitehead, 157 F.3d at 388.

     Price contends that his rights to procedural due process and

to effective assistance of counsel were violated during the

probation-revocation proceedings.   Price has failed to make a

substantial showing of the denial of a constitutional right as to

these issues. § 2253(c)(2).   COA is DENIED as to these issues.

     COA GRANTED IN PART AND DENIED IN PART; MOTION FOR LEAVE TO

FILE AMENDED COA APPLICATION DENIED; JUDGMENT VACATED IN PART AND

CAUSE REMANDED FOR FURTHER PROCEEDINGS.